DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  limitation “to changes a display mode” is recommended to change to “to change a display mode”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20160033279 A1), and in view of Hasegawa et al. (US 20140121567 A1 A1).

Regarding Claim 1, Sato discloses An inertial measurement unit (ABS reciting “A position calculation device includes an acceleration sensor and a gyro sensor”. Fig. 3 showing the position calculation device.) comprising: 
a sensor unit having at least one inertial sensor; (Fig. 3 showing an IMU 33. ¶31 reciting “The position calculation device 3 suitably includes . . . , and includes an IMU 33 which is known as an inertia measurement unit mounted thereon.”) 
a display unit performing a display based on detection information from the inertial sensor (Fig. 3 showing a display unit 320. ¶43 reciting “As illustrated in FIG. 3, the position calculation device 3 includes . . . , a display unit 320, ” further, ¶45 reciting “The display unit 320 is realized by a display device such as a Liquid Crystal Display (LCD) or an Electroluminescence display (EL display), and displays various screens on the basis of a display signal input from the arithmetic processing unit 360.” Furthermore, ¶50 disclosing the arithmetic processing unit 360 receiving detection information from the IMU and outputting the display signal to the display, and reciting “The inertial navigation arithmetic unit 361 performs inertial navigation arithmetic processing by using a local coordinate acceleration vector input from the acceleration sensor 331 and a local coordinate angular velocity input from the gyro sensor 333”); and 
a switch. (¶31 reciting “The position calculation device 3 suitably includes a button switch 31”)
a mode changeover switch that is configured to changes a display mode of the display unit.
It is well known in the art that a mode change switch can be used with a display to change a display mode of the display unit. In addition, Hasegawa teaches a running watch system including a sensor unit and a display unit (¶53), and a switch button 205 shown in fig. 3. ¶67 recites “with the pushing-down of the push button illustrated in FIG. 3, the operation input unit 250 is responsive to the user operation, such as switching among the modes, switching among the display patterns in the mode”. In other words, Hasegawa teaches a switch button that is configured to change a display mode of the display unit.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the inertial measurement unit (taught by Sato) to include a mode change switch that is configured to change a display mode of the display unit (taught by Hasegawa). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Sato in view of Hasegawa discloses The inertial measurement unit according to claim 1, wherein 
when a direction from the inertial measurement unit toward an installation surface for the inertial measurement unit is defined as a first direction and a direction orthogonal to the first direction is defined as a second direction, 
the mode changeover switch has a moving part movable in the second direction, and 
a movement of the moving part of the mode changeover switch gives an instruction to change the display mode of the display unit.
(Sato, Fig. 1 showing 3 user input buttons 31. Hasegawa, fig. 3 showing the mode changeover switch 250. ¶67 reciting “with the pushing-down of the push button illustrated in FIG. 3, the operation input unit 250 is responsive to the user operation, such as switching among the modes, switching among the display patterns in the mode”. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 3, Sato in view of Hasegawa discloses The inertial measurement unit according to claim 2, 
wherein the moving part of the mode changeover switch, when not pressed, protrudes from a side of the sensor unit as viewed in a plan view in the first direction. (Hasegawa, fig. 3 showing the mode changeover switch 250. ¶67 reciting “with the pushing-down of the push button illustrated in FIG. 3, the operation input unit 250 is responsive to the user operation, such as switching among the modes, switching among the display patterns in the mode”. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 4, Sato in view of Hasegawa discloses The inertial measurement unit according to claim 1, further comprising a measurement start switch for starting measurement by the inertial measurement unit.
(Sato, Fig. 1 showing 3 user input buttons 31. Hasegawa, ¶67 teaching starting a measurement in response to the user operation, and reciting “ with the pushing-down of the push button illustrated in FIG. 3, the operation input unit 250 is responsive to the user operation, such as switching among the modes, switching among the display patterns in the mode, switching between the settings that activate and stop the receiving unit 210, recording of the lap time or the split time, or time adjustment.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 5, Sato in view of Hasegawa discloses The inertial measurement unit according to claim 4, wherein 
when a direction from the inertial measurement unit toward an installation surface for the inertial measurement unit is defined as a first direction and a direction orthogonal to the first direction is defined as a second direction, 
the measurement start switch has a moving part movable in the second direction, (Sato, Fig. 1 showing buttons 31. Hasegawa, Fig. 3.)
and 
a movement of the moving part of the measurement start switch gives an instruction to start measurement by the inertial measurement unit.
(Sato, Fig. 1 showing 3 user input buttons 31. Hasegawa, ¶67 teaching starting a measurement in response to the user operation, and reciting “ with the pushing-down of the push button illustrated in FIG. 3, the operation input unit 250 is responsive to the user operation, such as switching among the modes, switching among the display patterns in the mode, switching between the settings that activate and stop the receiving unit 210, recording of the lap time or the split time, or time adjustment.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 6, Sato in view of Hasegawa discloses The inertial measurement unit according to claim 1, further comprising: 
a memory; and 
a teach switch for giving an instruction to store measurement criteria information for inertial measurement into the memory.
(Hasegawa, ¶57 disclosing to store measurement information, and reciting “the display information processing unit 220 stores the calculated number of heartbeats and the measured time information, depending on a user operation.” In addition, ¶59 disclosing the user operation being pushing down a button, and reciting “The operation input unit 250 has a push button and detects the user operation of pushing down the push button.” Further, ¶125 reciting “ the display information processing unit 220a includes a storage unit that stores the calculated number of heartbeats or the internal measurement information measured by the internal measurement unit 221a, depending on the user operation. ” In addition, ¶20 teaching using a predetermined threshold. It is obvious that a predetermined threshold must be saved to be used in the processing afterwards. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 7, Sato in view of Hasegawa discloses The inertial measurement unit according to claim 6, wherein 
when a direction from the inertial measurement unit toward an installation surface for the inertial measurement unit is defined as a first direction and a direction orthogonal to the first direction is defined as a second direction, 
the teach switch has a moving part movable in the second direction, and 
a movement of the moving part of the teach switch gives an instruction to store the measurement criteria information into the memory.
(Hasegawa, ¶57 disclosing to store measurement information, and reciting “the display information processing unit 220 stores the calculated number of heartbeats and the measured time information, depending on a user operation.” In addition, ¶59 disclosing the user operation being pushing down a button, and reciting “The operation input unit 250 has a push button and detects the user operation of pushing down the push button.” Further, ¶125 reciting “ the display information processing unit 220a includes a storage unit that stores the calculated number of heartbeats or the internal measurement information measured by the internal measurement unit 221a, depending on the user operation. ” In addition, ¶20 teaching using a predetermined threshold. It is obvious that a predetermined threshold must be saved to be used in the processing afterwards. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 11, Sato in view of Hasegawa discloses The inertial measurement unit according to claim 1, wherein 
the display unit displays, in a first display mode, a result of determination based on a first determination criterion, and in a second display mode, a result of determination based on a second determination criterion, as a result of determination based on the detection information.
(Hasegawa, ABS teaching displaying measurement information in two display mode based on a first criterion or a second criteria, and reciting “A display control unit performs switching between internal measurement information (for example, a lap time and others) and living-body information (for example, the number of heartbeats) indicated by a living-body signal for display on a display unit, based on whether or not a receiving unit acquires the living-body signal (for example, a heartbeat signal). Accordingly, a user can switch between displaying living-body information indicated by a living-body signal on a running watch (a display unit) and not displaying the living-body information indicated by the living-body signal on the running watch, depending on whether or not a chest strap is worn.”)

Regarding Claim 12, Sato in view of Hasegawa discloses The inertial measurement unit according to claim 11, wherein 
the first determination criterion is a determination criterion of VC (vibration criteria) (Sato, ¶15-17 disclosing an error correction on movement in a direction other than the traveling direction, i.e. a vibration criteria. Hasegawa teaches switching between display modes on a display unit, based on a criteria (for , and 
the second determination criterion is a determination criterion set by a user. (Hasegawa, ABS reciting “a user can switch between displaying living-body information indicated by a living-body signal on a running watch (a display unit) and not displaying the living-body information indicated by the living-body signal on the running watch, depending on whether or not a chest strap is worn.”, where the determination criterion is set by a user.)

Regarding Claim 13, Sato in view of Hasegawa discloses The inertial measurement unit according to claim 1, wherein 
a unit of information displayed based on the detection information is changed via the mode changeover switch. (Hasegawa, ¶72 reciting “As illustrated in FIG. 6, in the chronograph mode, the display unit 240 switches among the display patterns, depending on whether the receiving unit 210 receives the heartbeat signal. Furthermore, each time the operation input unit 250 detects the user operation for the switching among the display patterns, the display unit 240 switches among the display patterns.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 14, Sato in view of Hasegawa discloses The inertial measurement unit according to claim 1, further comprising 
a processing unit performing processing based on the detection information, (Sato, Fig. 3 showing a processing unit 360. ¶50 reciting “The inertial navigation arithmetic unit 361 performs inertial navigation arithmetic processing by using a local coordinate acceleration vector input from the acceleration sensor 331 and a local coordinate angular velocity input from the gyro sensor 333, and calculates the position (an absolute coordinate position), the velocity vector (an absolute coordinate velocity vector), and the posture angle (an absolute posture angle) of the user 1 in the absolute coordinate system.”) wherein 
the processing unit performs analysis processing on vibration information about a detection target (Sato, ¶16 reciting “the position calculation method according to the fourth aspect of the invention, wherein the correcting of the position includes performing correction by using a Kalman filter in which an error in the position change is set as an element of a state vector and a position change component to the direction other than the traveling direction axis is set as an element of an observation vector.”, where the error in the position change to the direction other than the traveling direction reads on a vibration information about the detection target.), and
the display unit displays information about a result of the analysis processing.
(Sato, Fig. 3 showing a processing unit 360. ¶45 reciting “The display unit 320 is realized by a display device such as a Liquid Crystal Display (LCD) or an 360. ”)

Regarding Claim 15, Sato in view of Hasegawa discloses The inertial measurement unit according to claim 1, wherein 
the sensor unit includes: 
a sensor substrate provided with at least one acceleration sensor as the at least one inertial sensor; (Sato, ¶46 reciting “The IMU 33 includes the acceleration sensor 331”) and 
a case accommodating the sensor substrate. (Sato, ¶31 reciting “a housing”)

Regarding Claim 16, Sato in view of Hasegawa discloses The inertial measurement unit according to claim 1, 
wherein the sensor unit includes: 
a sensor substrate provided with at least one acceleration sensor and at least one angular velocity sensor, as the at least one inertial sensor; (Sato, ¶46 reciting “The IMU 33 includes the acceleration sensor 331 which measures the acceleration by the local coordinate system, and the gyro sensor 333 which measures the angular velocity”) and 
a case accommodating the sensor substrate. (Sato, ¶31 reciting “a housing”)

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20160033279 A1), and in view of Hasegawa et al. (US 20140121567 A1 A1), and further in view of Chen et al. (US 20190117128 A1).

Regarding Claim 8, Sato in view of Hasegawa and discloses The inertial measurement unit according to claim 1.
However, Sato in view of Hasegawa does not explicitly disclose further comprising a substrate where the mode changeover switch is provided.
 Chen, in Fig. 4b, shows the input button 27 provided on a substrate. Further, ¶52 recites “components of the sensor unit are placed on a circuit board 30 and interconnected. The components are a processor unit 22, an angle sensor that can be in the form of an IMU (Inertial Measurement Unit) 23, a transceiver unit 24, a battery 25, a screen 26, input buttons 27”.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Sato in view of Hasegawa and Chen to comprise a substrate where the mode change button is provided. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 10, Sato in view of Hasegawa and Chen discloses The inertial measurement unit according to claim 8, further comprising 
a first substrate and a second substrate, as the substrate, wherein 
the mode changeover switch is provided at the first substrate, 
the display unit is provided at the second substrate, and the first substrate is provided between the sensor unit and the second substrate.
(Chen, Figs. 4a and 4b. ¶52.)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Hasegawa et al. and Chen, and further in view of Kinoshita et al. (US 20170191832 A1).

Regarding Claim 9, Sato in view of Hasegawa and Chen discloses The inertial measurement unit according to claim 8.
However, Sato in view of Hasegawa and Chen does not explicitly disclose further comprising at least one fixing member removably fixing the sensor unit and the substrate together.
Kinoshita teaches “A sensor unit” (ABS). Further, as shown in Fig. 6, Kinoshita teaches screws 170 used to fasten the sensor unit 25 with other parts of the unit. 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Sato, Hasegawa, Chen and Kinoshita to use screws or other fastener to fasten parts together. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611